Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 12/05/2019.
	Claims 1-20 were originally presented in this application for examination.
	Claims 1-20 are currently pending in this application for examination and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
3.	Claims 1 & 16 are objected to because of the following informalities:
A.	Regarding claim 1, last line, --a-- should be inserted before “catalytic metal”.
B.	Regarding claim 1, last line, --the-- should be inserted before “passivated”.

D.	Regarding claim 16, line 4, --the-- should be inserted before “passivated”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-10, 14-17, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 1, it would appear that “catalytic metal” in the claim is not particularly pointed out, thus renders the claim vague and indefinite.
B.	Regarding claim 16, the “catalytic metal” in the claim is not particularly pointed out, thus renders the claim vague and indefinite.
C.	Regarding claim 16, the limitation on “a shell having an inlet and an outlet” is unclear and not particularly pointed out in the claim, thus renders the claim vague and indefinite.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1-2, 9-10, & 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lok et al. (US 8,536,236 B2).
	Lok et al. ‘236 discloses a process of preparing an eggshell catalyst comprising the steps of (i) immersing shaped units of an oxidic support in a cobalt ammine carbonate, (ii) heating the solution to a temperature between 60 and 120oC to precipitate cobalt compounds onto the surface of the shaped units, (iii) separating the resulting supported cobalt compounds from the remaining solution, and iv) drying the supported cobalt compounds to form the eggshell catalyst precursor having a cobalt containing layer with a thickness between 5 and 250 microns, etc. (See col. 11- col. 12, claim 1).  The oxidic support is gamma alumina or theta alumina (See col. 12, claim 4).  See also entire reference for further details.
	The instant claims 1 & 16 recite a step of “passivating the gamma-phase alumina support body to yield a theta-phase alumina support body” prior to “applying a catalytic metal to the passivated theta-phase alumina support body”.
	While Lok et al. ‘236 does not specifically teach to passivate the oxidic support used in step i) of the disclosed process, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to heat treating the “gamma-alumina” support of the reference to a temperature above about 800oC to achieve a “theta-alumina” support because there is a teaching in the reference at col. 4, lines 27-41, that “the oxidic support material preferably comprises a transition alumina.  The transition alumina may be of the delta-alumina group which includes high temperature forms such as delta- and theta- aluminas which may be formed by heating a gamma group alumina to a oC.”  “Preferably, the alumina material is a gamma alumina or theta alumina” (See col. 4, lines 47-48).
	
Allowable Subject Matter
6.	Claims 11-13 & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 1-20 are pending.  Claims 1-10, 14-17, & 20 are rejected.  Claims 11-13 & 18-19 are objected.  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
January 15, 2022